Name: 80/676/EEC: Commission Decision of 24 June 1980 approving a Danish programme for improvement of the conditions under which dairy products are processed and marketed pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-18

 Avis juridique important|31980D067680/676/EEC: Commission Decision of 24 June 1980 approving a Danish programme for improvement of the conditions under which dairy products are processed and marketed pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 185 , 18/07/1980 P. 0045 - 0045****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1980 APPROVING A DANISH PROGRAMME FOR IMPROVEMENT OF THE CONDITIONS UNDER WHICH DAIRY PRODUCTS ARE PROCESSED AND MARKETED PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 80/676/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 31 JANUARY 1979 THE DANISH GOVERNMENT FORWARDED ITS PROGRAMME FOR IMPROVEMENT OF THE CONDITIONS UNDER WHICH DAIRY PRODUCTS ARE PROCESSED AND MARKETED ; WHEREAS THE SAID PROGRAMME RELATED TO THE RATIONALIZATION AND MODERNIZATION OF FACILITIES FOR MILK PROCESSING AND MARKETING AND THE EXPANSION OF FACILITIES FOR THE MANUFACTURE OF CERTAIN MILK PRODUCTS , IMPROVING THE UTILIZATION OF THE EXISTING CAPACITY AND INCREASING THE DEGREE OF PROCESSING OF MILK PRODUCTS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME CAN BE GIVEN ONLY SUBJECT TO FUTURE COMMUNITY POLICY FOR RECTIFYING THE STRUCTURAL SURPLUSES IN THE MILK SECTOR AND CAN UNDER NO CIRCUMSTANCES EXTEND TO THOSE PARTS OF THE PROGRAMME WHICH RELATE TO THE MANUFACTURE OF MILK POWDER AND BUTTER ; WHEREAS APPROVAL DOES NOT APPLY EITHER TO SUCH PROJECTS FOR PRODUCTION OF CONDENSED MILK , EXPANSION OF CAPACITY FOR UHT MILK OR FOR CHEESE PRODUCTION AS WOULD INCREASE EXISTING CAPACITY FOR MILK PROCESSING OR RELATE TO VARIETIES OF CHEESE FOR WHICH THERE IS ALREADY SURPLUS CAPACITY AND FOR WHICH MARKET OUTLETS ARE NOT GUARANTEED ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE MILK SECTOR IN DENMARK ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PROGRAMME FOR IMPROVEMENT OF THE CONDITIONS UNDER WHICH DAIRY PRODUCTS ARE PROCESSED AND MARKETED FORWARDED BY THE DANISH GOVERNMENT ON 31 JANUARY 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED . 2 . APPROVAL OF THE PROGRAMME DOES NOT EXTEND TO THOSE OF ITS PARTS WHICH RELATE TO THE MANUFACTURE OF MILK POWDER AND BUTTER . NOR DOES APPROVAL APPLY TO SUCH PROJECTS FOR PRODUCTION OF CONDENSED MILK , EXPANSION OF CAPACITY FOR UHT MILK OR FOR CHEESE PRODUCTION AS WOULD INCREASE EXISTING CAPACITY FOR MILK PROCESSING OR TO VARIETIES OF CHEESE FOR WHICH THERE IS ALREADY SURPLUS CAPACITY AND FOR WHICH MARKET OUTLETS ARE NOT GUARANTEED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 24 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT